Citation Nr: 0843159	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  08-30 981	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals February 1977 decision that denied 
service connection for traumatic osteoarthritis of the left 
knee.

(The issue of entitlement to an effective date earlier than 
September 14, 1999 for the award of service connection for 
traumatic degenerative joint disease (DJD) of the left knee 
with instability is addressed in a separate decision).  


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran, who is the moving party, had active military 
service from January 1974 to August 1974.  

The veteran seeks revision or reversal of the February 1977 
Board of Veterans' Appeals (Board) decision on the grounds of 
CUE, to the extent the Board decision denied service 
connection for traumatic osteoarthritis of the left knee.


FINDING OF FACT

The February 1977 Board decision that denied service 
connection for traumatic arthritis of the left knee was 
adequately supported by the evidence then of record, and was 
not undebatably erroneous; the record does not demonstrate 
that the correct facts, as they were known in February 1977, 
were not before the Board in February 1977, or that the Board 
incorrectly applied statutory or regulatory provisions extant 
at that time, such that the outcome of the claim would have 
been manifestly different but for the error.


CONCLUSION OF LAW

The February 1977 Board decision does not contain clear and 
unmistakable error. 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2008), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  
However, the VCAA does not apply to claims of clear and 
unmistakable error.  See Parker v. Principi, 15 Vet. App. 407 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-179 
(2001).  See also 38 C.F.R. § 20.1411 (2008) (obligations 
imposed by other statutes listed are not applicable to 
motions to revise or reverse Board decisions).  Thus, the 
Board will adjudicate the motion without further VCAA 
discussion.  In any event, because the application of the law 
to the undisputed facts is dispositive of this appeal, no 
discussion of VA's duties to notify and assist is necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).

Governing Laws and Regulations

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2008).  However, a final Board decision may be revised or 
reversed on grounds of clear and unmistakable error.  
38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002 & Supp. 2008).  
Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.

If the evidence establishes clear and unmistakable error, an 
undebatable, outcome- determinative error, the prior decision 
must be reversed or revised, and the decision constituting 
reversal or revision has the same effect as if the decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 7111(b).  See also 38 C.F.R. § 3.105(a).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a); Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  The "benefit of the doubt" 
rule of 38 U.S.C.A. 5107(b) does not apply to a motion to 
revise a Board decision due to clear and unmistakable error.  
38 C.F.R. § 20.1411(a).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision, VA's failure to fulfill the duty to assist, 
a disagreement as to how the facts were weighed or evaluated, 
or a change in the interpretation of a statute or regulation 
which was previously correctly applied.  38 C.F.R. § 
20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  A request 
for revision of a Board decision based on clear and 
unmistakable error may be instituted by the Board on its own 
motion or upon request of the claimant.  38 U.S.C.A. § 
7111(c); 38 C.F.R. § 20.1400(a).  The motion must include the 
name of the veteran; the name of the moving party if other 
than the veteran; the applicable VA file number; and the date 
of the Board decision to which the motion relates.  Motions 
that fail to comply with these requirements shall be 
dismissed without prejudice.  38 C.F.R. § 20.1404(a).

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice as to 
refilling.  38 C.F.R. § 20.1404(b).  See Disabled American 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), cert. 
denied, 121 S.Ct. 1605 (2001) (invalidating the provision of 
38 C.F.R. § 20.1404(b) that required that a motion be denied 
if the pleading requirements of that section were not met).

A claim requesting review for clear and unmistakable error 
may be filed at any time after the underlying decision is 
made.  38 U.S.C.A. § 7111(d); 38 C.F.R. § 20.1404(c).  
Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 
1-98, the Board's authority applies to any claim pending on 
or filed after the date of enactment of 38 U.S.C.A. § 7111, 
that is, November 21, 1997.  See 38 C.F.R. § 20.1400.  The 
moving party's motion for review or revision was filed with 
the Board at the August 2008 videoconference hearing.

In other cases prior to promulgation of this regulation, the 
Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  The error must be one which would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).   Clear and unmistakable 
errors "are errors that are undebatable, so that it can be 
said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.

When a rating decision is deemed subsumed by a supervening 
Board decision, then as a matter of law the rating decision 
cannot be the subject of a claim of clear and unmistakable 
error.  Rather, in such a case, the claimant "must proceed 
before the Board and urge that there was clear and 
unmistakable error" in the Board decision.  Brown v. West, 
203 F.3d 1378, 1381 (Fed. Cir. 2000).  See also 38 C.F.R. 
§ 20.1104.  

Analysis

The Board previously determined in a February 1977 decision 
that service connection for traumatic arthritis of the left 
knee was not warranted.  The Board reasoned that although the 
veteran had a left knee disorder which clearly and 
unmistakably pre-existed service, this disorder was not 
aggravated by service.  Subsequently, in a February 2004 
rating decision, the RO reopened the veteran's claim for left 
knee DJD and granted service connection on the basis that his 
left knee disorder was directly incurred during his military 
service.  The RO established an effective date of September 
14, 1999, the date of receipt of the claim to reopen.  
38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

In this case, the moving party has asserted CUE in the 
February 1977 Board decision, by arguing that the Board panel 
erroneously analyzed the facts of the case when it found that 
the veteran had a pre-existing left knee disorder, which was 
not aggravated by service.  In essence, the veteran alleges 
that the Board did not apply the factual evidence correctly.  
He believes the evidence was clear in showing that his left 
knee disorder did not pre-exist service, but rather its onset 
is the result of an injury sustained during his military 
service.  See videoconference hearing testimony at pages 10-
12; personal hearing testimony at pages 5-6.  According to 
the veteran, if the February 1977 Board adjudicators had 
correctly determined that the onset of the veteran's left 
knee symptoms began during service instead of prior to 
service, the result of the decision would have been 
manifestly different.  In light of this error, he maintains 
that reversal of the February 1977 Board decision is 
warranted, which would result in an earlier effective date 
for his left knee disorder, retroactive to his original May 
1975 claim.

Initially, the veteran's August 2008 videoconference 
testimony constitutes a motion for revision of the February 
1977 Board decision on the basis of clear and unmistakable 
error.  In short, his videoconference hearing testimony meets 
the filing and pleading requirement of 38 C.F.R. § 1404(a).  

However, the Board finds that no clear and unmistakable error 
in the February 1977 Board decision.  That is, the moving 
party has failed to demonstrate any error of fact or law that 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  

The Board can currently find no basis for finding that the 
Board's earlier February 1977 conclusion was not reasonably 
supported by the evidence of record.  38 C.F.R. § 20.1403(a).  
The Board at that time found that the veteran's left knee 
disorder pre-existed service, and was not aggravated by 
service.  In support of its conclusion that his left knee 
disorder pre-existed service even though it was not noted at 
entry, the Board cited several pieces of evidence.  The Board 
mentioned an April 1974 service treatment record (STR) X-ray 
of the left knee, revealing DJD, only a short time after his 
induction into service.  In fact, complaints of left knee 
pain commenced as early as February 1974, barely a month into 
his service.  In addition, an August 1974 STR X-ray of the 
left knee revealed an "old healed medial tibial condylar 
fracture with traumatic osteoarthritic changes."  The Board 
acknowledged that the veteran had denied the existence of any 
left knee pain or injury prior to service, and discussed his 
STRs showing treatment for left knee problems throughout 
service.  However, the Board focused on the fact that STRs 
still contained an August 1974 Medical Evaluation Board (MEB) 
report finding that despite the veteran's denials, it was 
their belief that his left knee disorder pre-existed service, 
and was not aggravated by service.  The Board also considered 
that the veteran was "equivocal" to the May 1975 VA 
examiner as to whether his left knee disorder pre-existed 
service.  On this point, the May 1975 examiner did document 
that the veteran initially stated his left knee "popped" 
prior to service, but then the veteran proceeded to retract 
this statement.  The Board also mentioned the May 1975 VA 
examiner's observation of a pre-service football laceration 
scar over the left knee.  Based on this evidence, the Board 
concluded that the veteran had a preexisting left knee 
disorder which was not made worse by his active service.  

In light of the above discussion, it is clear that the Board 
properly considered all the pertinent evidence before it in 
February 1977.  The correct facts, as they were known at the 
time, were before the Board, and were considered by the 
Board.  38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 
at 95.  Thus, no clear and unmistakable error of fact is 
shown.  Id.  The findings of fact and discussion of the 
evidence available at that time are consistent with the 
conclusion reached.  The veteran's disagreement with the 
Board's interpretation of the medical evidence of record in 
February 1977 constitutes a mere disagreement with how the 
Board evaluated or weighed the facts, and is therefore 
inadequate for a finding of CUE.  38 C.F.R. § 20.1403(d).  
The veteran essentially argues that the RO should have given 
greater weight to the evidence in support of in-service 
incurrence of his left knee disorder, as opposed to the 
evidence that his left knee disorder pre-existed service.  
However, reasonable minds could have differed in February 
1977 regarding the weight to assign the favorable and 
unfavorable evidence as to whether a left knee disorder pre-
existed service or began during service.  

The Board emphasizes that the report of the January 2004 VA 
examiner, who opined the veteran's current left knee DJD and 
instability did not preexist service, but rather was incurred 
during his military service, was not of record at the time of 
the February 1977 Board decision.  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record that existed when that decision was made.  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  38 
C.F.R. § 20.1403(b)(1); Porter, 5 Vet. App. at 235-36.  
Although the January 2004 VA examiner was persuasive, 
thorough, and insightful in his opinion that the veteran's 
left knee disorder began during service, the Board's earlier 
February 1977 decision, which reached a different conclusion 
based on its interpretation of the evidence, was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.   

The evidence also does not show that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  In this regard, the Board 
must consider the law in effect at the time of the February 
1977 Board decision.  38 C.F.R. § 20.1403(b)(1); Russel, 3 
Vet. App. at 313-14.  

At that time, applicable VA law provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C. § 310 [now codified at 38 U.S.C.A. 
§ 1110] (1976).   For the purpose of section 310 of this 
title, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C. § 311 [now 
codified at 38 U.S.C. § 1111] (1976).

Notably, however, the VA regulation at that time that 
interpreted 38 U.S.C. § 311 only provided that the veteran 
will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (1976).  There 
was no specific mention in this regulation that to rebut the 
presumption of soundness clear and unmistakable evidence of 
no aggravation was also necessary.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 353 [now codified at 38 U.S.C.A. § 1153] (1976); 
38 C.F.R. § 3.306 (1976).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  Id. 

In applying the previous law and regulation to the facts in 
February 1977, the Board found that the presumption of 
soundness was rebutted since there was clear and unmistakable 
evidence that his left knee disorder preexisted service.  The 
Board also found that this preexisting disorder was not 
aggravated by service.  

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that an injury or disease existed prior to service in 
order to rebut the presumption of soundness.  This was the 
law listed by the Board in February 1977.  However, the 
provisions of 38 C.F.R. § 3.304(b) were recently invalidated 
as being inconsistent with 38 U.S.C.A. § 1111.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 
Vet. App. 261 (2003); VAOPGCPREC 3-2003 (July 16, 2003).  
After these developments, the VA changed its interpretation 
of the law, such that in order to rebut the presumption of 
soundness at service entry, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Wagner v. Principi, 370 F.3d  
1089, 1096 (Fed. Cir. 2004; VAOPGCPREC 3-2003.  

The Board in its February 1977 decision did indicate in one 
of its findings of fact that the veteran's preexisting left 
knee disorder "clearly and unmistakably" was not aggravated 
by his military service.  In any event, clear and 
unmistakable error does not include the otherwise correct 
application of statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in the 
interpretation of the statute or regulation in question, such 
as the case here.  38 C.F.R. § 20.1403(d).  In this vein, the 
Federal Circuit specifically held that the presumption of 
soundness interpretation articulated in Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) does not have retroactive 
application in a clear and unmistakable error case.  Jordan 
v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005).  
Consequently, to the extent the veteran may argue that in 
February 1977 the Board did not apply the current 
interpretation of the presumption of soundness per the Wagner 
case, this interpretation was simply not required at that 
time.       

Finally, the Board observes that the RO failed to provide the 
veteran with a VA opinion as to the etiology of his left knee 
disorder back in February 1977.  This allegation, in the 
context of a motion for revision or reversal based on clear 
and unmistakable error, can only be construed as a claim that 
the Board's February 1977 decision did not ensure fulfillment 
of VA's duty to assist.  However, as discussed above, clear 
and unmistakable error does not include a breach of the duty 
to assist. 38 C.F.R. § 20.1403(d).  

In light of the above discussion, the Board finds that the 
moving party has not demonstrated grounds for revision or 
reversal of a Board decision on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 
20.1400-1411.  There being no other allegations of fact or 
law, his motion is denied.


ORDER

The motion for revision or reversal of the February 1977 
Board decision that denied service connection for traumatic 
osteoarthritis of the left knee is denied.



                       
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



